United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
C.B., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Columbus, OH, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 09-2363
Issued: June 11, 2010

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On September 23, 2009 appellant filed a timely appeal from an August 7, 2009 merit
decision of the Office of Workers’ Compensation Programs. Pursuant to 20 C.F.R. §§ 501.2(c)
and 501.3, the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant has established an employment-related disability
commencing May 16, 2008.
FACTUAL HISTORY
On April 29, 2008 appellant, then a 40-year-old mail handler, filed a traumatic injury
claim (Form CA-1) alleging that he sustained a bilateral wrist injury in the performance of duty
on April 28, 2008. He indicated that he was lifting boxes and felt a pop in both wrists. The
record indicates that appellant received emergency room treatment on April 28, 2008. In an
attending physician’s report (Form CA-20) dated April 29, 2008, Dr. Ryan Cantzler, an

emergency medicine specialist, diagnosed wrist sprains and checked a box “yes” the condition
was employment related. Appellant was limited to 10 pounds lifting for one week.
The Office accepted the claim for bilateral wrist sprains. The employing establishment
submitted a personnel form indicating appellant’s last day in pay status was May 15, 2008 and he
was separated for “nonperformance” effective March 23, 2008.
Appellant submitted form reports from Dr. Naomi Wriston, an osteopath, dated June 4
and 11, July 2 and 23, 2008, indicating appellant had a 25-pound lifting restriction. The initial
June 4, 2008 report provided a history that appellant was lifting heavy boxes at work and noted
pain in both wrists.
On September 3, 2008 appellant submitted a claim for compensation (Form CA-7) for the
period May 16 to August 29, 2008. In a letter dated September 3, 2008, the employing
establishment reported that appellant had returned to regular-duty work as of May 7, 2008 and
his employment was terminated on May 15, 2008. By undated letter received on September 26,
2008, appellant stated that he worked light duty for one week following the injury and then
returned to regular duty. He reported that he continued to have wrist pain while working and
thought the employing establishment would have enough sense to send him to a physician.
By report dated October 2, 2008, Dr. Wriston stated that appellant was first seen on
June 15, 2008 with a history of a wrist injury on April 28, 2008 and complaints of wrist
tenderness. She stated that, due to inconsistencies between the pain level described and the
physical findings, appellant was referred to a hand specialist.
In a decision dated November 14, 2008, the Office denied the claim for compensation
commencing May 16, 2008. It found the medical evidence did not establish an employmentrelated disability. Appellant requested a hearing before an Office hearing representative, which
was held on May 19, 2009. He again indicated that he continued to have wrist pain after
returning to work, and he told the employing establishment he “couldn’t do it” and was told not
to come back to work.
By decision dated August 7, 2009, the hearing representative affirmed the November 14,
2008 decision.
LEGAL PRECEDENT
An employee seeking benefits under the Federal Employees’ Compensation Act1 has the
burden of establishing the essential elements of his or her claim, including that any disability or
specific condition for which compensation is claimed is causally related to the employment
injury.2 The term disability is defined as the incapacity because of an employment injury to earn

1

5 U.S.C. §§ 8101-8193.

2

Kathryn Haggerty, 45 ECAB 383 (1994); Elaine Pendleton, 40 ECAB 1143 (1989).

2

the wages the employee was receiving at the time of the injury, i.e., a physical impairment
resulting in loss of wage-earning capacity.3
Whether a particular injury causes an employee to be disabled for employment and the
duration of that disability are medical issues which must be proved by a preponderance of the
reliable, probative and substantial medical evidence.4 Findings on examination are generally
needed to support a physician’s opinion that an employee is disabled for work. When a
physician’s statements regarding an employee’s ability to work consist only of repetition of the
employee’s complaints that she hurt too much to work, without objective findings of disability
being shown, the physician has not presented a medical opinion on the issue of disability or a
basis for payment of compensation.5 The Board will not require the Office to pay compensation
for disability in the absence of any medical evidence directly addressing the specific dates of
disability for which compensation is claimed. To do so would essentially allow employees to
self-certify their disability and entitlement to compensation.6
To establish a causal relationship between the disability claimed and the employment
injury, an employee must submit rationalized medical evidence, based on a complete factual and
medical background, supporting such a causal relationship.7 Causal relationship is a medical
issue and the medical evidence required to establish a causal relationship is rationalized medical
evidence.8 The opinion of the physician must be one of reasonable medical certainty, and must
be supported by medical rationale explaining the nature of the relationship.9
ANALYSIS
The Office accepted a bilateral wrist sprain in the performance of duty on April 28, 2008.
Appellant worked light duty, then returned to regular duty on or about May 7, 2008 and his
employment was terminated as of May 15, 2008. He has filed a claim for compensation
commencing May 16, 2008. It is, as noted above, appellant’s burden of proof to establish a
period of disability. He must submit rationalized medical evidence establishing disability for the
periods claimed causally related to the accepted employment injury.
In this case, the record does not contain rationalized medical evidence on the issue
presented. Although Dr. Wriston stated in her October 2, 2008 report that appellant was initially
treated on June 15, 2008, her first report was dated June 4, 2008. She did not provide a complete
3

20 C.F.R. § 10.5(f); see e.g., Cheryl L. Decavitch, 50 ECAB 397 (1999) (where appellant had an injury but no
loss of wage-earning capacity).
4

See Fereidoon Kharabi, 52 ECAB 291 (2001).

5

Id.

6

Id.

7

Kathryn E. DeMarsh, 56 ECAB 677 (2005).

8

Elizabeth Stanislaw, 49 ECAB 540 (1998).

9

Leslie C. Moore, 52 ECAB 132 (2000).

3

factual and medical background, or an opinion that appellant was disabled due to the
employment injury for a specific period. Dr. Wriston indicated in her October 2, 2008 report
that appellant’s complaints of pain were inconsistent with the physical findings, without
discussing disability for work. The form reports commencing June 4, 2008 do not provide a
complete background or an opinion regarding a period of employment-related disability.
On appeal, appellant suggests that the hearing representative did not understand the wrist
pain he had suffered. Compensation under the Act is not based on appellant’s perception of pain
and his own belief he is unable to work. Disability for work is a medical issue and it is
appellant’s burden of proof to submit rationalized medical evidence that establishes he was
unable to work due to an employment injury for the period claimed. Appellant did not meet his
burden of proof in this case and the Office properly denied the claim.
CONCLUSION
The Board finds appellant did not meet his burden of proof to establish an employmentrelated disability commencing May 16, 2008.
ORDER
IT IS HEREBY ORDERED THAT the decisions of the Office of Workers’
Compensation Programs dated August 7, 2009 and November 14, 2008 are affirmed.
Issued: June 11, 2010
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

4

